

115 HRES 279 IH: Recognizing Israeli-American heritage and the contributions of the Israeli-American community to the United States.
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 279IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Zeldin (for himself and Ms. Meng) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Israeli-American heritage and the contributions of the Israeli-American community to the United States. 
Whereas there are currently up to 800,000 Israeli-Americans contributing to our society; Whereas the values of Israelis and Israeli-Americans are shared American values; 
Whereas Israeli-Americans bring invaluable skills that promote our economy and national security, such as expertise in cybersecurity and water technologies; Whereas hundreds of Israeli startups have been brought to the United States; 
Whereas the contributions of Israeli-Americans in the fields of high-tech and biotech have been invaluable to the United States; Whereas Israeli-Americans have helped to form a strong bond between the people of the United States and the people of Israel, reinforcing our shared values and interests; and 
Whereas countless Israeli-Americans and Israeli-based companies have enriched the society of the United States, including— (1)Israeli-based companies operating in the United States creating tens of thousands of jobs in the United States; 
(2)Israeli engineers based in the United States developing the Intel’s Pentium M chip, which revolutionized the mobile computer world; (3)Israeli-American engineer Abraham Karem being the pioneer of the unmanned aerial vehicle, and described by The Economist magazine as the man who created the robotic plane that transformed the way modern warfare is waged and continues to pioneer other airborne innovations; and 
(4)Israeli-American businesswoman Safra Catz, CEO of Oracle, being one of the most successful female business executives in the United States: Now, therefore, be it That the House of Representatives affirms that the Israeli-American community has contributed immensely to American society and culture.  
